OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A Member Firm of the 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2011 Date of reporting period: April 30, 2011 Item 1. Reports to Stockholders. The Chesapeake Core Growth Fund Semi-Annual Report April 30, 2011 (Unaudited) Investment Advisor Administrator Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification April 30, 2011 (Unaudited) Top Ten Holdings April 30, 2011 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.3% Humana, Inc. 3.9% DIRECTV - Class A 3.5% Danaher Corp. 2.9% EOG Resources, Inc. 2.8% EMC Corp. 2.8% Bank of America Corp. 2.8% Oracle Corp. 2.7% Equinix, Inc. 2.6% Anadarko Petroleum Corp. 2.6% 1 The Chesapeake Core Growth Fund Schedule of Investments April 30, 2011 (Unaudited) Common Stocks — 99.1% Shares Value Consumer Discretionary — 17.4% Auto Components — 1.4% Johnson Controls, Inc. $ Automobiles — 1.8% Ford Motor Co. * Hotels, Restaurants & Leisure — 3.0% Carnival Corp. Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail — 3.8% Amazon.com, Inc. * priceline.com, Inc. * Media — 5.4% DIRECTV - Class A * Liberty Media Corp. - Starz - Series A * Multiline Retail — 2.0% Dollar Tree, Inc. * Consumer Staples — 3.9% Food & Staples Retailing — 1.8% Costco Wholesale Corp. Food Products — 2.1% Hershey Co. (The) Kellogg Co. Energy — 9.5% Energy Equipment & Services — 4.1% Cameron International Corp. * Halliburton Co. Oil, Gas & Consumable Fuels — 5.4% Anadarko Petroleum Corp. EOG Resources, Inc. Financials — 15.2% Capital Markets — 2.7% BlackRock, Inc. - Class A Fortress Investment Group, LLC - Class A * Commercial Banks — 1.8% Wells Fargo & Co. 2 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 99.1% (Continued) Shares Value Financials — 15.2% (Continued) Diversified Financial Services — 7.1% Bank of America Corp. $ Citigroup, Inc. * JPMorgan Chase & Co. Financials — 2.3% MasterCard, Inc. - Class A Real Estate Management & Development — 1.3% CB Richard Ellis Group, Inc. - Class A * Health Care — 10.7% Biotechnology — 1.5% SIGA Technologies, Inc. * Health Care Providers & Services — 6.5% HCA Holdings, Inc. * Humana, Inc. * McKesson Corp. Life Sciences Tools & Services — 1.3% Life Technologies Corp. * Pharmaceuticals — 1.4% Teva Pharmaceutical Industries Ltd. - ADR Industrials — 10.6% Aerospace & Defense — 3.4% Boeing Co. (The) Honeywell International, Inc. Air Freight & Logistics — 2.4% FedEx Corp. Machinery — 4.8% Danaher Corp. PACCAR, Inc. Information Technology — 22.6% Communications Equipment — 2.1% Juniper Networks, Inc. * Computers & Peripherals — 7.1% Apple, Inc. * EMC Corp. * 3 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 99.1% (Continued) Shares Value Information Technology — 22.6% (Continued) Internet Software & Services — 2.6% Google, Inc. - Class A * $ Semiconductors & Semiconductor Equipment — 5.1% Broadcom Corp. - Class A * Intel Corp. NXP Semiconductors N.V. * Software — 5.7% Oracle Corp. Red Hat, Inc. * salesforce.com, inc. * Materials — 6.6% Chemicals — 1.6% Air Products & Chemicals, Inc. Metals & Mining — 5.0% Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services — 2.6% Software & Services — 2.6% Equinix, Inc. * Total Common Stocks (Cost $226,843,710) $ Money Market Funds — 0.5% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.19% (a) Total Money Market Funds (Cost $1,411,699) $ Total Investments at Value — 99.6% (Cost $228,255,409) $ Other Assets in Excess of Liabilities — 0.4% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2011. See accompanying notes to financial statements. 4 The Chesapeake Core Growth Fund Statement of Assets and Liabilities April 30, 2011 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance fees (Note 5) Accrued distribution fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 5 The Chesapeake Core Growth Fund Statement of Operations For the Six Months Ended April 30, 2011 (Unaudited) INVESTMENT INCOME Dividends $ Foreign withholding taxes on dividends ) Securities lending income (Note 2) TOTAL INCOME EXPENSES Investment advisory fees (Note 5) Distribution and service plan fees (Note 5) Shareholder account maintenance fees Administration fees (Note 5) Fund accounting fees (Note 5) Transfer agent fees (Note 5) Compliance service fees (Note 5) Postage and supplies ICI membership fees Registration fees Professional fees Custodian and bank service fees Interest expense (Note 7) Reports to shareholders Insurance expense Trustees’ fees and expenses (Note 4) Other expenses TOTAL EXPENSES Investment advisory fee reductions (Note 5) ) Fees paid indirectly through a directed brokerage arrangement (Note 6) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 6 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 7 The Chesapeake Core Growth Fund Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended April 30, Years Ended October 31, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net realized gains on investments — — — ) ) ) Net asset value at end of period $ Total return (a) 12.67% (b) 13.24% 9.59% (44.45% ) 23.38% 6.17% Net assets at end of period (000’s) $ Ratio of total expenses to average net assets (c) 1.56% (d) 1.52% 1.61% 1.42% 1.39% 1.42% Ratio of net expenses to average net assets (Notes 5 and 6) 1.38% (d) 1.38% 1.32% 1.39% 1.34% 1.35% Ratio of net investment loss to average net assets (0.32% )(d) (0.64%
